Dear Representative Frith:
This office is in receipt of the request you made for an Opinion from the Attorney General on: (1) whether there are any statutory or constitutional impediments against the Vermilion Parish Tourism Commission entering into a cooperative endeavor agreement with the Sheriff of Vermilion Parish for the purpose of providing programs for the Parish's youth; and (2) whether there are any statutory or constitutional prohibitions against the Sheriff of Vermilion Parish expending or allocating revenue pursuant to a cooperative endeavor agreement. *Page 2 
Your concerns and the Attorney General's responses to those concerns are presented as follows:
 1. WHETHER THERE ARE ANY STATUTORY OR CONSTITUTIONAL PROHIBITIONS AGAINST THE VERMILION PARISH TOURIST COMMISSION ENTERING INTO A COOPERATIVE ENDEAVOR AGREEMENT WITH THE SHERIFF OF VERMILION PARISH FOR THE PURPOSE OF PROVIDING PROGRAMS FOR THE PARISH'S YOUTH?
This Department is of the opinion that there are no statutory or constitutional impediments against the Vermilion Parish Tourism Commission entering into a cooperative endeavor agreement with the Sheriff of Vermilion Parish for the purpose of providing programs for the Parish's youth.
We are accordingly of the opinion that the Vermilion Parish Tourist Commission can enter into a cooperative endeavor agreement with the Vermilion Parish Sheriff's Office for the purpose of providing programs for the Parish's youth as contemplated by LA.REV.STAT. § 33:4574.1.1(Q).
We would, however, caution that the agreement entered into between the Vermilion Parish Tourist Commission and the Sheriff of Vermilion Parish should be just as you've described — a cooperative endeavor agreement (as opposed to a professional or personal service contract). Additionally, we would caution that the Vermilion Parish Tourist Commission and the Sheriff of Vermilion Parish contemplate and ensure compliance with LA. CONST. of 1974, art. 7, § 14.
  2. WHETHER THERE ARE ANY STATUTORY OR CONSTITUTIONAL PROHIBITIONS AGAINST THE SHERIFF OF VERMILION PARISH EXPENDING OR ALLOCATING REVENUE PURSUANT TO THE COOPERATE ENDEAVOR AGREEMENT?
This Department is of the opinion that there are no statutory or constitutional impediments against the Sheriff of Vermilion Parish expending or allocation revenue pursuant to the aforementioned cooperative endeavor agreement?
We are accordingly of the opinion that the Sheriff of Vermilion Parish can expend or allocate revenue pursuant to the aforementioned cooperative endeavor agreement. *Page 3 
If we may be of further assistance, please do not hesitate to contact the undersigned.
  Yours very truly, CHARLES C. FOTI, JR. ATTORNEY GENERAL
  _________________________ DAVID A. YOUNG Assistant Attorney General
  CCF, JR:DAY